In the United States Court of Federal Claims
                                     OFFICE OF SPECIAL MASTERS
                                          Filed: July 13, 2017

* * * * * * * * * *                           *    * *
DONNA SCAMBY POWERS,                                 *
                                                     *
                  Petitioner,                        *                 UNPUBLISHED
                                                     *                 Special Master Gowen
v.                                                   *
                                                     *                 No. 15-1096V
SECRETARY OF HEALTH                                  *
AND HUMAN SERVICES,                                  *                 Ruling on Entitlement; Uncontested;
                                                     *                 Table Injury; Influenza (Flu) Vaccine;
                  Respondent.                        *                 Guillain-Barré Syndrome (GBS)
                                                     *
*    * * *        *    *    *   *    *    *   *    * *

Lawrence R. Cohan, Anapol Weiss, Philadelphia, PA, for petitioner.
Linda Sara Renzi, U.S. Department of Justice, Washington, DC, for respondent.

                           RULING ON THE RECORD ON ENTITLEMENT1
Gowen, Special Master:
        On September 30, 2015, petitioner filed a petition for compensation under the National
Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the “Vaccine Act”).
Petitioner alleges that after receiving the influenza vaccination on October 10, 2012, she suffered
from Guillain-Barré Syndrome (GBS). Petition at 1.
        On June 29, 2017, respondent filed a status report along with his Rule 4(c) report in
which he states that he does not contest that petitioner is entitled to compensation in this case.
Respondent’s Status Report at 1. Specifically, respondent stated that the “parties are working to
finalize the vaccine-related damages in this case and should be able to file a proffer on damages
within thirty days of the Court’s issuance of a decision on entitlement.” Id.


1
  Because this decision contains a reasoned explanation for the action in this case, the undersigned intends to post it
on the website of the United States Court of Federal Claims, pursuant to the E-Government Act of 2002, see 44
U.S.C. § 3501 note (2012). The court’s website is at http://www.uscfc.uscourts.gov/aggregator/sources/7. Before
the decision is posted on the court’s website, each party has 14 days to file a motion requesting redaction “of any
information furnished by that party: (1) that is a trade secret or commercial or financial in substance and is
privileged or confidential; or (2) that includes medical files or similar files, the disclosure of which would constitute
a clearly unwarranted invasion of privacy.” Vaccine Rule 18(b). “An objecting party must provide the court with a
proposed redacted version of the decision.” Id. If neither party files a motion for redaction within 14 days, the
decision will be posted on the court’s website. Id.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease of
citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. § 300aa (2012).
       In view of respondent’s position and the evidence of record, the undersigned finds
that petitioner is entitled to compensation.
       The following is ORDERED:

       1) The parties shall file a status report on the progress of settlement discussions within
          30 days, no later than Monday, August 14, 2017, unless a proffer is filed by that
          time.
IT IS SO ORDERED.


                                     s/Thomas L. Gowen
                                     Thomas L. Gowen
                                     Special Master